Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-16, drawn to system and method for disease management and goal tracking, classified in G16H20/00;
Claims 17-25, drawn to patient data recording and logging method, classified in G16H10/60;
Claims 26-31, drawn to data display method, classified in G16H50/00.
The inventions are independent or distinct, each from the other because: 
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, in subcombination I, claim 1 recites “determining a patient goal related to improving disease management based on the user information and the stored protocols for disease management and displaying the patient goal to the user on the interactive user interface”. Thus, subcombination I has separate utility such as system and method for disease management and goal tracking. In subcombination II, claim 17 recites, “displaying a plurality of sample logging prompts, each of the sample logging prompts comprising a phrase relating to a type of patient data associated with a disease of the user and including at least one blank on an interactive user interface”. Thus, subcombination II has separate utility such as patient data recording and logging method. In subcombination III, claim 26 recites, “displaying, on an interactive display, a graphical representation of at least a portion of the stored user information”. Thus, subcombination III has separate utility such as data display method. See MPEP § 806.05(d).

a)    The inventions have acquired a separate status in the art in view of their different classification;
b)    The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c)    The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries;
d)    The prior art applicable to one invention would likely not be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
A telephone call was made to Mike Fuller on January 22, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./
Examiner, Art Unit 3686     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686